Citation Nr: 9916121	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-41 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for polyarthritis, 
Reiter's syndrome, currently evaluated as 10 percent 
disabling, to include restoration of a 20 percent rating.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO) which reduced the evaluation for the 
veteran's service-connected polyarthritis, Reiter's syndrome 
from 20 to 10 percent, effective from December 1, 1995.  
Subsequently, the veteran and his representative presented 
argument not only that the reduction was improper, but that 
an increased rating should be assigned.  The issue on appeal 
was characterized as a claim for an increased rating; 
however, the Board notes that the propriety of the September 
1995 reduction action must also be considered.  See Peyton v. 
Derwinski, 1 Vet.App. 282, 286 (1991); Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 279-80 (1992).  Therefore, the 
issue on appeal has been characterized to include both the 
propriety of the reduction and the claim for an increased 
schedular rating.

This case was previously before the Board and was remanded to 
the RO in October 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A June 1994 rating decision assigned a 20 percent 
disability rating for polyarthritis, Reiter's syndrome, on 
the basis of evidence showing a diagnosis of probable 
Reiter's syndrome.  In September 1995, the rating was reduced 
to 10 percent.  

3.  There was a tenable basis for the September 1995 rating 
decision that reduced that evaluation to 10 percent.

4.  The veteran's service-connected polyarthritis, Reiter's 
syndrome, is not currently active, and is not productive of 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for 
polyarthritis, Reiter's syndrome, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5002 (1998).

2.  The criteria for a rating in excess of 10 percent for 
polyarthritis, Reiter's syndrome, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5002 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records show that in August 1981 the 
veteran was seen with a three to five-week complaint of 
polyarticular joint pain associated with morning stiffness.  
The joints involved included the small joints of the hands 
and feet, ankles, wrists, and knees.  He was seen on many 
occasions subsequent to this with testing finding serum 
negative, polyarthritis, questionable Reiter's syndrome.  In 
August 1991, he was seen for eye problems associated with the 
polyarthritis or Reiter's syndrome.  In September 1991, a 
Medical Evaluation Board diagnosed him with probable Reiter's 
syndrome.  He was put on limited duty for approximately six 
months and had continuing treatment.  The records indicate 
that the last flare-up was in July 1992 when the veteran had 
a recurrent flare-up of swelling in both ankles.  

In a June 1994 rating decision, the RO granted service 
connection for polyarthritis, Reiter's syndrome, evaluated as 
20 percent disabling effective April 8, 1993.  

VA outpatient treatment records show that in August 1994 the 
veteran was seen for painful wrist joints.  Physical 
examination of the wrists revealed full range of motion 
without redness or inflammation.  The diagnosis was painful 
wrist joints, rule out arthritic pain.  Later that day, he 
complained of pain in the ankles, knees, wrists and fingers.  
He also reported morning stiffness lasting 15 to 20 minutes 
the last six months.  Examination revealed no objective 
evidence of arthritis.  The diagnosis was arthralgia.  In 
October 1994, he complained of pain in both wrists and ankles 
mostly in the morning upon waking up.  On clinical 
evaluation, there was no swelling of the wrists and fingers.  
The ankles were tender but not swollen.  The diagnosis was 
polyarthritis, Reiter's like syndrome.  

On VA examinations in March 1995, the veteran complained of 
pain in the wrist, ankle, knee and finger joints.  On eye 
examination, visual acuity was as follows:  Right 
uncorrected: near 20/100, far 20/400; corrected: near 20/20, 
far 20/20.  Left uncorrected: near 20/200, far 20/400; 
corrected: near 20/20, far 20/20.  There was no diplopia or 
visual field deficit present.  There was also no 
conjunctivitis or uveitis.  The diagnosis was myopic 
astigmatism.  The examiner indicated that there was no 
conjunctivitis or history of urethritis to support diagnosis 
of Reiter's.  Orthopedic examination revealed normal 
appearance, function and gait with no deformity noted.  No 
swelling, effusion or inflammation of any joint was noted.  
He did have pain on active and passive manipulation of the 
hands, fingers, knees, ankles and feet.  No anatomical or 
functional defects were reported and grasping of objects was 
reported to be normal.  Range of motion was reported to be 
normal in all joints, including the knees and ankles.  X-rays 
of the hands, knees and feet were silent for any abnormality, 
including evidence of arthritis.  The diagnosis was 
polyarthritis, Reiter's syndrome.  

In March 1995, the RO proposed to reduce the veteran's 
polyarthritis, Reiter's syndrome evaluation from 20 to 10 
percent.  In September 1995, after expiration of the 
regulatory period, the RO implemented the reduction of the 
disability evaluation for polyarthritis, Reiter's syndrome, 
from 20 to 10 percent effective from December 1, 1995.  

A VA laboratory report dated in October 1995 shows that 
testing for rheumatoid factor was negative.  VA outpatient 
treatment records dated from November 1995 to February 1996 
do not show exacerbation of or treatment for polyarthritis or 
Reiter's syndrome.  

In February 1996, the veteran testified that he had a flare-
up with his condition on an average of about once a month 
during which he noticed stiffness, swelling and redness.  He 
stated that he basically treated himself because of the 
difficulty of getting an appointment.  See February 1996 
hearing transcript.  

On VA visual examination in April 1997, the veteran reported 
a positive history for floaters and infection.  He reported 
no flashes.  Visual acuity was as follows:  Right 
uncorrected: near 20/200, far 20/400; corrected: near 20/25, 
far 20/20.  Left uncorrected: near 20/400, far 20/400; 
corrected: 20/25, far 20/20.  Slit lamp examination was 
unremarkable.  There was no inflammation or infection found 
in either eye.  The right eye had at approximately 10:30 
clock eye position an atrophic hole with an accompanying free 
floating operculum.  Diagnoses included atrophic retinal hole 
in the right eye with an operculum, high myopic astigmia, and 
light without pressure in both eyes.  

A report of private orthopedic examination in May 1997 noted 
that the veteran had some soft tissue clicking in his wrist 
but no real swelling.  His grasp strength was excellent.  His 
ulnar deviation was 36 degrees, radial deviation was 32 
degrees, suspension was 64 degrees and flexion was 74 
degrees.  There was no deformity.  The diagnosis was history 
of Reiter's syndrome like disease with minor residual in the 
right wrist.  

Received in June 1998 were VA outpatient treatment records 
dated from January 1996 to May 1998.  The records showed no 
evidence of active Reiter's syndrome.  

On VA joints examination in July 1998, the veteran complained 
of pain in his wrists and ankles, and stiffness in his toes.  
He indicated that the last flare-up of his Reiter's syndrome 
was two years ago.  He did not use any aids in ambulating.  
He denied any constitutional symptoms such as fatigue or 
chills.  He denied any penile discharge.  He indicated that 
he had no limitations relative to his employment or daily 
activities.  He was noted to be right-handed.  Direct 
examination showed that his knees had full range of motion 
although the examiner indicated that the veteran had baggy 
knees.  There was full range of motion of the wrists but the 
examiner noted that there was dry cracking tendon sheath with 
tender thickened extensor and flexor tendons.  There was also 
evidence of subluxed metatarsal phalangeal joints, tender 
heels and Reiter's toenails.  There was no limitation of 
motion of any joint and no additional joint impairment was 
described.  X-rays of the wrists, hands and ankles were 
negative for any abnormality.  The diagnosis was seronegative 
polyarthralgias with enthesitis Reiter's type.  

VA special eye examination in July 1998 noted that the 
veteran had been treated for a retinal tear of the right eye 
with laser therapy and was status post photorefractive 
surgery on both eyes.  There was a history of right tear 
syndrome of both eyes which was stable.  The examiner stated 
that the veteran provided a history of right tear syndrome 
with joint pains and recurrent bouts of intraocular 
inflammation, however, this condition appeared to be stable 
as there was no evidence of intraocular inflammation noted on 
examination.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's polyarthritis, Reiter's syndrome may be rated 
under Diagnostic Code 5002.  A 20 percent rating is warranted 
where the rheumatoid arthritis is active, with one or two 
exacerbations a year in a well established diagnosis.  A 40 
percent rating is warranted for active rheumatoid arthritis 
where symptom combinations are productive of definite 
impairment of health objectively supported by examination 
findings or where there are incapacitating exacerbations 
occurring three or more times a year.

Where the rheumatoid process is not active, but there are 
chronic residuals, the disorder is rated on the basis of 
limitation of motion or ankylosis under the appropriate 
diagnostic codes for the affected joints.  Where, however, 
the limitation of motion is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints, to be combined.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  The Board notes that under 38 C.F.R. § 4.40, the 
rating for an orthopedic disorder should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes. Inquiry will be 
directed into these considerations: (a) less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.

I.  Restoration

As noted above, the RO, in June 1994, granted service 
connection for polyarthritis, Reiter's syndrome, evaluated as 
20 percent disabling effective April 8, 1993.  The 20 percent 
rating remained in effect until the RO, by means of a 
September 1995 rating action, determined pursuant to the 
provisions of 38 C.F.R. § 3.105(e) that a 10 percent 
evaluation was more appropriate, effective as of December 1, 
1995.  The veteran has appealed this reduction in rating.  
After a review of the record, the Board finds the reduction 
to have been appropriate, and that restoration of the 20 
percent rating is not warranted.  

Initially, the Board notes that the initial 20 percent 
evaluation for the veteran's polyarthritis had been in effect 
since April 8, 1993, or less than five years, at the time the 
reduction took effect, December 1, 1995.  Because the 20 
percent rating had been in effect for less than five years, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not for 
application in this case because those provisions "apply to 
ratings which have continued for long periods at the same 
level (5 years or more)" and not to disabilities which have 
not become stabilized and are likely to improve.  38 C.F.R. § 
3.344(c); Smith v. Brown, 5 Vet.App. 335, 339 (1993).  All 
that is required to warrant a reduction in the veteran's 
rating is re-examination that shows improvement in the 
service-connected condition.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) in Brown v. 
Brown, 5 Vet.App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10, provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

The Board concludes that under VA regulations governing 
reductions in ratings and based upon the medical evidence 
available in September 1995 the RO properly reduced the 
disability evaluation for polyarthritis, Reiter's syndrome 
from 20 percent to 10 percent.  The medical evidence relied 
on by the RO, VA outpatient treatment records and a March 
1995 VA examination report, showed that although the veteran 
complained of pain in the wrist, ankle, knee and finger 
joints, physical examination revealed no effusion or 
inflammation.  Range of motion was normal in all joints with 
no evidence of strength or functional loss.  X-rays revealed 
no evidence of arthritis.  After a careful review of the 
evidence, the Board finds that the evidence of record as of 
September 1995, the date of the RO rating action which 
reduced the disability evaluation, was sufficient to conclude 
that there was no showing of exacerbations requiring medical 
treatment, and no objective evidence of limitation of motion 
of any joint.  Therefore, the RO properly determined that no 
more than a l0 percent evaluation was for assignment, and 
restoration of the 20 percent evaluation is not warranted.

II.  Increased Rating

As for an increased rating, the Board finds that in light of 
the July 1998 VA examination reflecting only a "history" of 
Reiter's syndrome, and the October 1995 laboratory study 
which was negative for evidence of a rheumatoid factor, the 
record shows that the veteran's polyarthritis, Reiter's 
syndrome is inactive.  Hence, the disability is evaluated 
based on a limitation of motion.  Significantly, however, 
with the exception of the subluxed metatarsal phalangeal 
joints, tender heels and Reiter's toenails, no objective 
evidence of residual involvement is shown.  While the veteran 
reported pain in his wrists and ankles, no objective 
limitation of motion in these joints is demonstrated.  In 
fact, no limitation of motion or impairment of any joint was 
found.  Although the RO has indicated that it has assigned 
the current 10 percent rating based on Diagnostic Code 5003 
(degenerative arthritis), the Board believes that the current 
rating is more properly based on the veteran's complaints of 
pain alone pursuant to the provisions of 38 C.F.R. §§ 4.40 
and 4.45, notwithstanding the fact that there is no objective 
evidence of pain in the form of such clinical findings as 
disuse atrophy, excess fatigability, incoordination, or an 
inability to execute skilled movements smoothly.  In this 
regard, the Board notes that degenerative arthritis has not 
been established by X-ray findings as required by Diagnostic 
Code 5003.  

Accordingly, the Board finds that the veteran's 
polyarthritis, Reiter's syndrome is properly rated as 10 
percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5002.  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107. 


ORDER

Restoration of a 20 percent rating for polyarthritis, 
Reiter's syndrome is denied.

A rating in excess of 10 percent for polyarthritis, Reiter's 
syndrome is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

